DETAILED ACTION
This action is responsive to communications filed 28 June 2021.
Claims 9-10 remain canceled.
Claims 1-8 and 11-22 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues in substance:
The cited portions of Guthrie do not teach or disclose “adding the user device to the conference session in the passive mode without establishment of a media channel between the user device and the server” let alone “wherein audio, speech to text, and video from the conference session are not transmitted to the user device in the passive mode”. See Remarks page 10.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, in response to Applicant’s arguments (a), the Examiner respectfully disagrees. The limitation as recited, under broadest reasonable interpretation, denote adding a user to a conference without establishment of a media channel in a passive mode. Sarkar at least discloses and/or teaches setting up of a conference call wherein a device is suppressing any outgoing signal, output streams are only sent to devices that are not suppressing any or receive messages to participants. Further, the alerts in Guthrie may be notifications of who joined the conference/accessed the conference. Wherein for the non-participant to join the audio conference, the non-participant must be prompted to join. The non-participant pay then access the conference. See [0021-0022] [0026-0028] [0032-0033] [0042-0043] [0073-0075] [FIG. 1]. Therefore, the non-participant, who has not joined the conference, may not access the conference (e.g. in an audio conference, to receive the audio stream of the conference). As such, the non-participant would not be involved in the same audio channel stream of the participants receiving audio in the conference who has not joined, e.g. the non-participant is added into a conference through non-participant channels as to receive alerts and send or receive out-of-conference messages to participants (i.e. passive mode) 
If anything, the cited portions of Guthrie teach away from the claimed limitation. See Remarks page 10.
In response to Applicant’s arguments (b), the Examiner respectfully disagrees. See MPEP 2141.02.VI: "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123. 
The limitations of “passive mode without establishment of a media channel … wherein audio, speech to text, and video from the conference session are not transmitted to the user device … activated through an out-of-band signaling channel of the network separate from the media channel”, under broadest reasonable interpretation, denote a channel, out of band from the media of the conference, used for a passive mode, e.g. the media channel is a channel that transmits audio, speech to text, and video from the conference session, therefore Guthrie at least discloses and/or suggests using channels for non-participants of a conference, such as to receive alerts and transmit messages to participants. See [0021-0022] [0026-0028] [0042-0043] [0075] [FIG. 1].
Further, where Guthrie discloses:
[0028] As illustrated in FIG. 1, the conferencing notification application 118 resides on the computing device 102 of the nonparticipant 103. The conferencing notification application 118 supports two main communication channels between the conferencing system 106 and the computing device 102 associated with the nonparticipant 103. The first channel comprises a conference monitor channel 130 that provides various features related to monitoring events associated with the conference and providing conference alerts or notifications to the nonparticipant 103. The second channel comprises an out-of-conference messaging channel 128, which enables the nonparticipant 103 to send and/or receive messages from the participants 104 without necessarily joining the conference.
[0032] Referring to FIGS. 1-14, in an embodiment, the conferencing notification application 118 generally comprises logic for monitoring an audio conference 114 and the content/functionality presented in a conference interface user interface 112 and providing alerts, notifications, or other messages (collectively referred to as "alerts" or "notifications") to the nonparticipant 103. An alert may comprise audio, video, text, graphics, or other information embodied in any medium and presentable via hardware and/or software components supported by the computing device 102, including, a browser 120, an operating system 122, a GUI 124, a microphone, and a display device 126, such as, for example, a touchscreen.
[0075] FIG. 14 illustrates an embodiment of a method 400 for implementing the out-of-conference messaging feature. As mentioned above, this service enables the nonparticipant 103 to exchange messages with the participants 104 without necessarily joining the conference. At block 1402, the conferencing notification application 118 is launched. At block 1404, the nonparticipant 103 may be authenticated as described above. The conferencing system 106 may determine the occurrence of a predetermined conference event (decision block 1406). When a conference event is determined, an alert or notification may be presented to the computing device 102, as indicated in block 1408. The nonparticipant 103 may be prompted to join the conference or the conferencing notification application 118 may automatically add the nonparticipant 103 in response to a predetermined event (decision block 1410). In an embodiment, the nonparticipant 103 may configure the conferencing notification application 118 such that the conferencing system 106 automatically initiates a dial-out to a predetermined number (or sends a text message or email message) if the conferencing notification application 118 is not currently active on a computing device 102 associated with the nonparticipant 103. At blocks 1414 and 1416, the conferencing notification application 118 enables the nonparticipant 103 to exchange out-of-conference messages with one or more participants 104 without being added to the conference as a participant. The out-of-conference messages may be transmitted via the conferencing system 106 and presented to the particular participant 104 via the conference user interface 112.

    PNG
    media_image1.png
    538
    760
    media_image1.png
    Greyscale

It can be seen that Guthrie’s “channels” in the above paragraphs and figures, e.g. conference monitoring channel and messaging channel for the nonparticipant, allows a non-participant to receive alerts and send or receive messages to participants. Further, the alerts in Guthrie may be notifications of who joined the conference/accessed the conference, i.e. they are not audio from the conference (e.g. media from a conference). See [0033]. Wherein for the non-participant to join the audio conference, the non-participant must be prompted to join. See [0043]. The non-participant may then access the conference, see [0073]. Therefore, the non-participant, who has not joined the conference, may not access the conference (e.g. in an audio conference, to receive the audio stream of the conference). As such, the non-participant would not be involved in the same audio channel stream of the participants receiving audio in the conference who has not joined. Although Guthrie discusses mostly about audio conferences, wherein a non-participant will not be a part of an audio conference established by combining audio streams associated with participants (i.e. audio channel, a media channel for participants, but not non-participants, see [0026]), Guthrie mentions that currently, there are a number of conference solutions for enabling people to conduct live meetings, where audio and a visual 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 11-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US-7236580-B1) hereinafter Sarkar in view of CSUDH (NPL, 2017) further in view of Boyer et al. (US-20130282803-A1) hereinafter Boyer further in view of GUTHRIE et al. (US-20110270936-A1) hereinafter Guthrie.
Regarding claim 1, Sarkar discloses: 
A computer-implemented method comprising: 
receiving, by a server ([col. 5, ls. 39-64] receiving the information element indicative of a request for text, e.g. by conference bridge 32, as transmitted from communication device 16), over a network ([col. 5, ls. 10-38] communication devices 16 are linked to conference bridge 32 through links 28 and the IP network 14), a first request to join a conference session from a user device associated with a user ([col. 4, ls. 5-22] call initiation request/destination device accepting the call offered by originating device, call initiation request generated by communication device 16 [col. 10, ls. 1-25] e.g. wherein a user can indicate a desire to deceive text by a button on communication device 16 (i.e. associated with a user)), wherein requests include a credential and an indication that the user device is in a passive mode ([col. 5, ls. 39-64] participant wishes to passively participate in the conference call, e.g. of a communication device 16, participant may make such a request by, for example, pressing a “hold” button or “mute” button or other suitable button on communication device 16, where “information elements” (IE) are transmitted that are indicative of the request for text [col. 10, ls. 1-25] users log on to the conference call and the identity of the users is authenticated at that time (i.e. credential required to log on for authentication) and conference bridge 32 determines whether at least one communication device 16 is suppressing any outgoing signals at the direction of a passive participant or otherwise indicating a request for transcribed text); 
verifying the credential received from the user device ([col. 10, ls. 1-25] identity of the users is authenticated); 
upon successful verification of the credential received from the user device ([col. 10, ls. 1-25] conference call is set up, wherein conference bridge 32 may determine the identity 64 of each participant in the conference call, e.g. by users logging on to the conference call/authenticated), adding the user device to the conference session in the passive mode ([col. 10, ls. 1-63] conference call is set up, wherein conference bridge can make the determination (i.e. whether a participant is passive participant), wherein a passive participant requires that the user is added as passive, wherein if conference bridge determines that no communication device is suppressing any outgoing signal or that text has not otherwise been requested, then conference bridge continues to send conference output streams to each communication device (i.e. media channel) wherein output streams are only sent if no suppression of any outgoing signal is determined, e.g. passive mode; wherein conference bridge may transmit only the identity of each speaking participant rather than the associated substantive text), wherein audio and speech to text from the conference session are not transmitted to ([col. 10, ls. 41-63] conference bridge 32 may transmit the identity of each speaking participant to any communication device 16 depending on the expressed needs of the passive participant, or an alert when a specific one of the other participants is speaking (i.e. not audio, not speech to text, and not video)), and wherein the passive mode is activated through an out-of-band signaling channel of the network separate from the media channel ([col. 5, ls. 39-64] receiving the information element indicative of a request for text, e.g. by conference bridge 32, as transmitted from communication device 16 [col. 5, ls. 10-38] communication devices 16 are linked to conference bridge 32 through links 28 (i.e. channel) and the IP network 14 [col. 9, ls. 33-40] such indications may be received from the participants out-of-band over a control link or channel (i.e. out-of-band signaling channel), wherein an out-of-band control channel is separate from the in-band audio stream (i.e. media channel)); and 
setting a user device state indicator associated with the user device to passive ([col. 5, ls. 39-64] indication of a request for text (i.e. passive state indicator), wherein the participant may make such a request by, for example, pressing a “hold” button or “mute” button or other suitable button on communication device 16).
	Sarkar does not explicitly disclose:
	wherein the first request includes a credential and an indication that the user device is to join the conference session in a passive mode;
adding the user device to the conference session in the passive mode without establishment of a media channel between the user device and the server;
wherein video from the conference session is not transmitted to the user device in the passive mode;
However, CSUDH discloses:
join the conference session in a passive mode ([pg. 11] Host video: choose if you would like the host video on or off when joining the meeting (i.e. indication to not receive host video is equated to passive, e.g. not receiving host video));
adding the user device to the conference session in the passive mode ([pg. 11] Host video: choose if you would like the host video on or off when joining the meeting, wherein host video being off when joining requires that a user is added to the session with the host video off, e.g. passive mode);
wherein video from the conference session is not transmitted to the user device in the passive mode ([pg. 11] Host video: choose if you would like the host video on or off when joining the meeting, i.e. video not transmitted when host video turned off);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sarkar in view of CSUDH in order to have joined a meeting in a passive mode, wherein a passive mode also prevents video from being transmitted. One of ordinary skill in the art would have been motivated to do so to choose if a user would like the host video on or off when joining the meeting (CSUDH, [pg. 11]).
Sarkar-CSUDH do not explicitly disclose:
wherein the first request includes a credential and an indication;
adding the user device without establishment of a media channel between the user device and the server;
However, Boyer discloses:
wherein the first request includes a credential and an indication ([0070] options view 485 is displayed to user 421, whereby various communication options or settings can be viewed or modified, settings are used by conference client to populate join request [0072] including inputs for credentials, etc. wherein a join request comprises credentials and other options/settings (i.e. indications));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sarkar-CSUDH in view of Boyer in order to combine multiple parameters into a single request. One of ordinary skill in the art would have been motivated to do so to populate a join request which is ultimately used to join user to conference sessions hosted by conference system, e.g. populated with various communication options or settings (Boyer, [0070-0072]).
Sarkar-CSUDH-Boyer do not explicitly disclose:
adding the user device without establishment of a media channel between the user device and the server
However, Guthrie discloses:
adding the user device without establishment of a media channel between the user device and the server ([0075] nonparticipant, e.g. without being added to the conference as a participant (i.e. added as passive/ not active (e.g. not connected over audio connection, see 0026)) [0028] e.g. such as via a conference monitor channel that provides various features related to monitoring events associated with the conference and providing conference alerts or notifications to the nonparticipant (i.e. without establishing a media channel between the user device and the server, e.g. no audio, speech to text, or video are transmitted to the nonparticipant); [0026] nonparticipants, e.g. connected via data connection (i.e. not media channel), wherein participants are connected over an audio connection (i.e. media channel) [0021] enable a user, e.g. nonparticipant, to monitor conference participants, wherein to enable a user to receive information from a conference requires a user to be connected, e.g. adding a user into the system over a data connection for monitoring conference participants);

Regarding claim 2, Sarkar-CSUDH-Boyer-Guthrie disclose:
The method of claim 1, as set forth above, further comprising: 
Sarkar discloses:
determining, by the server ([col. 10, ls. 1-25] conference bridge 32), based on the user device state indicator ([col. 5, ls. 39-64] indication of a request for text (i.e. passive state indicator), wherein the participant may make such a request by, for example, pressing a “hold” button or “mute” button or other suitable button on communication device 16), that one or more user devices in the conference session are in the passive mode ([col. 10, ls. 1-25] conference bridge can make the determination (i.e. whether a participant is passive participant)); 
based on the determination ([col. 10, ls. 1-25] conference bridge can make the determination (i.e. whether a participant is passive participant)), ceasing transmission of media from the conference session to the one or more user devices determined to be in the passive mode ([col. 10, ls. 41-63] conference bridge 32 may transmit the identity of each speaking participant to any communication device 16 depending on the expressed needs of the passive participant, or an alert when a specific one of the other participants is speaking (i.e. not audio, not speech to text, and not video; e.g. not media)); and 
transmitting media to other user devices in the conference session ([col. 7, ls. 9-32] disengaging a “mute” or “hold” button or other suitable button (i.e. not a passive participant) allows a user to receive both voice and text at the same time, with no voice packets being suppressed (i.e. media sent to non-passive participants) [col. 10, ls. 26-40] conference bridge 32 continues to send conference output streams to each conference device 16, e.g. that is not suppressing any outgoing signal/not requesting text (i.e. not requesting passive mode)).  
Regarding claim 3, Sarkar-CSUDH-Boyer-Guthrie disclose:
The method of claim 1, as set forth above, further comprising: 
Sarkar discloses:
receiving from the user device ([col. 5, ls. 10-38] communication device 16), via the signaling channel of the network ([col. 5, ls. 10-38] communication devices 16 are linked to conference bridge 32 through links 28 (i.e. channel) and the IP network 14), a second request to update a mode of the user device in the conference session to an active mode ([col. 7, ls. 9-32] disengaging a “mute” or “hold” button or other suitable button (i.e. not a passive participant), e.g. indicating that the participant wishes to halt receipt of text in the conference call); 
in response to receiving the second request (as above in [col. 7, ls. 9-32]), establishing the media channel of the network between the user device and the server ([col. 7, ls. 9-32] disengaging a “mute” or “hold” button or other suitable button (i.e. not a passive participant) allows a user to receive both voice and text at the same time, with no voice packets being suppressed (i.e. media sent to non-passive participants) [col. 5, ls. 10-38] communication devices 16 are linked to conference bridge 32 through links 28 (i.e. channel) and the IP network 14, wherein transmitting voice packets over the links requires establishing links wherein voice packets are capable of being transmitted over; a media channel {note: specification in [0057] denotes media channel as a channel used for transmission of audio, video and/or text data traffic, see also [FIG. 3] item 384}); 
transmitting at least one of the audio, the speech to text, or the video from the conference session to the user device via the media channel of the network ([col. 7, ls. 9-32] user to receive both voice and text at the same time, with no voice packets being suppressed (i.e. media sent to non-passive participants), wherein transmitting voice packets over the links requires establishing links wherein voice packets are capable of being transmitted over; a media channel {note: specification in [0057] denotes media channel as a channel used for transmission of audio, video and/or text data traffic, see also [FIG. 3] item 384}); and 
setting the user device state indicator associated with the user device to active ([col. 7, ls. 9-32] disengaging a “mute” or “hold” button or other suitable button (i.e. not a passive participant), e.g. indicating that the participant wishes to halt receipt of text in the conference call (i.e. no longer passive; halt being passive)).  
Regarding claim 8, Sarkar-CSUDH-Boyer-Guthrie disclose:
The method of claim 3, as set forth above, further comprising: 
Sarkar discloses:
sending a notification to the user device to update the mode of the user device ([col. 7, ls. 9-32] user to receive both voice and text at the same time, with no voice packets being suppressed (i.e. media sent to non-passive participants) after request, is sent (e.g. disengaging the button) wherein for a communication device 16 to receive voice/etc. requires it to update its mode to receive the voice/etc., i.e. user presses a button to notify the device to transmit an indication); and 
wherein the receiving the second request is subsequent to sending the notification ([col. 7, ls. 9-32] disengaging a “mute” or “hold” button or other suitable button (i.e. not a passive participant), e.g. indicating that the participant wishes to halt receipt of text in the conference call [col. 5, ls. 10-38] communication devices 16 are linked to conference bridge 32 through links 28 (i.e. channel) and the IP network 14).  
Regarding claim 11, Sarkar-CSUDH-Boyer-Guthrie disclose:
The method of claim 1, as set forth above,
Sarkar discloses:
([col. 9, ls. 15-32] participants of corresponding communication devices are identified at the beginning of a conference call based on caller ID, phone number, IP address, or other suitable identifier, wherein a conference based on caller ID, phone number, IP address, or other identifiers for devices such as IP phones is equated to a CLI connection established).
	Regarding claims 12 and 17, they do not further define nor teach over the limitations of claim 1, therefore, claims 12 and 17 are rejected for at least the same reasons set forth above as in claim 1.
Regarding claim 13, Sarkar-CSUDH-Boyer-Guthrie disclose:
The system of claim 12, as set forth above, wherein the operations further comprise: 
Sarkar discloses:
receiving a second request to update a mode of the user device in the conference session to an active mode ([col. 7, ls. 9-32] disengaging a “mute” or “hold” button or other suitable button (i.e. not a passive participant), e.g. indicating that the participant wishes to halt receipt of text in the conference call [col. 5, ls. 10-38] communication devices 16 are linked to conference bridge 32 through links 28 (i.e. channel) and the IP network 14); and 
in response to receiving the second request, updating the mode of the user device to the active mode ([col. 7, ls. 9-32] disengaging a “mute” or “hold” button or other suitable button (i.e. not a passive participant) allows a user to receive both voice and text at the same time, with no voice packets being suppressed (i.e. media sent to non-passive participants) requires the mode of the user to be non-passive), wherein the active mode is activated using a media channel of the network ([col. 7, ls. 9-32] disengaging a “mute” or “hold” button or other suitable button (i.e. not a passive participant) allows a user to receive both voice and text at the same time, with no voice packets being suppressed (i.e. media sent to non-passive participants) [col. 5, ls. 10-38] communication devices 16 are linked to conference bridge 32 through links 28 (i.e. channel) and the IP network 14 wherein transmitting voice packets over the links requires establishing links wherein voice packets are capable of being transmitted over; a media channel {note: specification in [0057] denotes media channel as a channel used for transmission of audio, video and/or text data traffic, see also [FIG. 3] item 384}) and wherein at least one of the audio, the speech to text, or the video from the conference session are transmitted to the user device via the media channel ([col. 7, ls. 9-32] user to receive both voice and text at the same time, with no voice packets being suppressed (i.e. media sent to non-passive participants), wherein transmitting voice packets over the links requires establishing links wherein voice packets are capable of being transmitted over; a media channel {note: specification in [0057] denotes media channel as a channel used for transmission of audio, video and/or text data traffic, see also [FIG. 3] item 384}); and 
setting the user device state indicator associated with the user device to active ([col. 7, ls. 9-32] disengaging a “mute” or “hold” button or other suitable button (i.e. not a passive participant), e.g. indicating that the participant wishes to halt receipt of text in the conference call (i.e. no longer passive; halt being passive)).
Regarding claims 15, 18 and 19, they do not further define nor teach over the limitations of claims 2, 3 and 8, therefore, claims 15, 18 and 19 are rejected for at least the same reasons set forth above as in claims 2, 3 and 8.
Regarding claim 16, Sarkar-CSUDH-Boyer-Guthrie disclose:
The system of claim 12, as set forth above, 
Sarkar-CSUDH-Boyer do not explicitly disclose:
wherein the operations further comprise transmitting the user device state indicator associated with the user device to other user devices in the conference session. 
However, Guthrie discloses:
([0030] status checks of the user’s conferences to determine if there are any active participants, wherein for active participants to be determined from a status check requires that user device states are transmitted to other devices).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sarkar-CSUDH-Boyer in view of Guthrie in order to transmit user device state indicator to other devices. One of ordinary skill in the art would have been motivated to do so to determine if there are any active participants in the conference and notify the user of the status (Guthrie, [0030]).
Claims 4-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar-CSUDH-Boyer-Guthrie in view of Shaffer (US-6839416-B1).
 Regarding claim 4, Sarkar-CSUDH-Boyer-Guthrie disclose:
The method of claim 3, as set forth above,
Sarkar discloses:
wherein receiving the second request comprises receiving a 24Attorney Docket No. 418049-01-US-NPcommand from an operator of a second user device in the conference session to update the mode of the user device ([col. 7, ls. 9-32] disengaging a “mute” or “hold” button or other suitable button (i.e. not a passive participant), e.g. indicating that the participant wishes to halt receipt of text in the conference call (i.e. no longer passive; halt being passive), wherein a participant on their communication device 16 performs the action on the button), wherein the command is received by the server ([col. 5, ls. 39-64] receiving the information element indicative of a request for text, e.g. by conference bridge 32, as transmitted from communication device 16).
Sarkar does not explicitly disclose:
voice 24Attorney Docket No. 418049-01-US-NPcommand from an operator of a second user device in the conference session, the second user device being different from the user device, to update the mode of the user device, wherein the voice command is received by the server.  
However, Shaffer discloses:
wherein receiving the second request comprises receiving a voice 24Attorney Docket No. 418049-01-US-NPcommand from an operator of a second user device in the conference session ([col. 3, ls. 42-63] conference administrator operating device 14a monitors an audio conference using inband commands, voice commands, or other appropriate inband signaling), the second user device being different from the user device ([col. 3, ls. 42-63] e.g. administrator [col. 4, ls. 32-56] different than one other device, e.g. participant(s)), to update the mode of the user device ([col, 3. ls. 42-63] e.g. to disable media for an audio conference [col. 4, ls. 32-56] e.g. media for presentation to other conference participants, e.g. device 14f being placed on hold (i.e. updating the mode of the user device)), wherein the voice command is received by the server ([col. 4, ls. 32-56] conference administrator communicates a command, e.g. voice command, to bridge 12).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sarkar in view of Shaffer to have allowed administrative operators to have altered modes of participants. One of ordinary skill in the art would have been motivated to do so to direct the bridge to disable undesirable media (Shaffer, [col. 3, ls. 42-63]).
Regarding claim 5, Sarkar-CSUDH-Boyer-Guthrie-Shaffer disclose:
The method of claim 4, as set forth above, wherein receiving the second request comprises: 
Sarkar discloses:
receiving audio from the second user device in the conference session ([col. 2, ls. 24-col. 3, ls. 18] a distributed system transmitting audio, video, voice, data and other suitable types of real-time and non real-time traffic between source and destination endpoints; communication device 16 may otherwise suitably encode, decode, compress and decompress signals transmitted over or received from network 14, see [FIG. 1] e.g. source and destination such as other communication devices); 
Sarkar does not explicitly disclose:
detecting that the audio includes the voice command to update the mode of the user device.  
However, Shaffer discloses:
detecting that the audio includes the voice command to update the mode of the user device ([col, 3. ls. 42-63] e.g. to disable media for an audio conference [col. 4, ls. 32-56] conference administrator communicates a command, e.g. voice command, to bridge 12 i.e. for device 14f being placed on hold (i.e. updating the mode of the user device), the bridge must detect a voice command input from the conference administrator).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sarkar in view of Shaffer to have detected that the audio includes the voice command to update the mode of the user device. One of ordinary skill in the art would have been motivated to do so to direct the bridge to disable undesirable media (Shaffer, [col. 3, ls. 42-63]).
Regarding claim 14, it does not further define nor teach over the limitations of claim 4, therefore, claim 14 is rejected for at least the same reasons set forth above as in claim 4.
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar-CSUDH-Boyer-Guthrie-Shaffer in view of Nelson et al. (US-20190273767-A1) hereinafter Nelson.
Regarding claim 6, S Sarkar-CSUDH-Boyer-Guthrie-Shaffer disclose:
The method of claim 5, as set forth above, wherein the detecting comprises: 
Sarkar discloses:
([col. 5, ls. 10-64] conference bridge 32 is coupled to a speech-to-text engine 46, or any suitable device that converts speech into text, e.g. converts speech into a text representation); 
Sarkar does not explicitly disclose:
determining that the audio includes the voice command based on matching at least a portion of the transcribed audio with a device identifier of the user device or a user identifier of a user associated with the user device, and based on detecting an activation keyword.  
However, Nelson discloses:
determining that the audio includes the voice command based on matching at least a portion of the transcribed audio with a device identifier of the user device or a user identifier of a user associated with the user device ([0497] the IWB appliance then transmits the received recognized text to meeting manager 2330 for processing, as described herein with respect to steps 2442 and 2444. Alternatively, if the IWB appliance has the capability to recognize a command keyword and commands in the recognized text, then the IWB appliance may itself analyze the recognized text and directly act on the commands [0500] meeting manager 2230 maintains a log of commands issued by each user, the log specifies commands issued by users, as well as other information such as a device ID of each user, and based on detecting an activation keyword ([0155] recognize particular commands and formats, e.g. “SystemOne: create new meeting”, wherein SystemOne may be an activation keyword).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sarkar in view of Nelson in order to implement voice commands in a conferencing system so as to allow a user to update whether they are passive or non-passive in a conference, wherein commands are identified from speech recognition systems, such as detecting an activation keyword and matching at least a portion of transcribed audio with an 
Regarding claim 20, it does not further define nor teach over the limitations of claims 5-6, therefore, claim 20 is rejected for at least the same reasons set forth above as in claims 5-6.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar-CSUDH-Boyer-Guthrie in view of LU et al. (US-20100098054-A1) hereinafter Lu.
Regarding claim 7, Sarkar-CSUDH-Boyer-Guthrie disclose:
The method of claim 3, as set forth above, further comprising, 
Sarkar discloses:
changing the user device state indicator from active to passive ([col. 4, ls. 40-63] any participant in a conventional conference call has an option to be a passive participant of the conference call) when at least one of: 
a participant accepts a second communication session on a second communication line while attending the conference session in the active mode ([col. 4, ls. 40-63] any participant in a conventional conference call has an option to be a passive participant of the conference call e.g. when answering another call), wherein changing the user device state indicator does not activate a call-on-hold feature for other participants in the conference session ([col. 7, ls. 66-col. 8, ls. 10] passive participant choose to monitor the conference call by reading the text of the conference call and listening to the corresponding conference output stream at a lower volume, i.e. not holding for other participants in the session); and 
the participant accepts a notification to join a third communication session, scheduled in a calendar.  
Sarkar does not explicitly disclose:
automatically changing the user device state indicator when at least one of:

the participant accepts a notification to join a third communication session, scheduled in a calendar.
However, Lu discloses:
automatically changing the user device state indicator ([0028] user’s phone status information may indicate whether or not the user is busy or idle) when at least one of:
a participant accepts a second communication session on a second communication line while attending the conference session in the active mode ([0028] busy while accepting new incoming calls via call waiting); 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sarkar in view of Lu in order to implement automatic indicator changes. One of ordinary skill in the art would have been motivated to do so to indicate whether or not the user is busy or idle (Lu, [0028]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar-CSUDH-Boyer-Guthrie-Nelson further in view of Kelley (US-20090232032-A1).
Regarding claim 21, Sarkar-CSUDH-Boyer-Guthrie disclose:
The method of claim 1, as set forth above, further comprising: 
Sarkar discloses:
the out-of-band signaling channel ([col. 9, ls. 33-40] such indications may be received from the participants out-of-band over a control link or channel (i.e. out-of-band signaling channel), wherein an out-of-band control channel is separate from the in-band audio stream (i.e. media channel)
Sarkar does not explicitly disclose:

identifying, based on an agenda of the conference session stored by the server, that the user is associated with the topic; and 
in response to identifying that the user is associated with the topic, andResponsePage 6 of 15Application No. 16/129,712 
Attorney Ref. 418049-01-US-NPtransmitting by the server a command to the user device, the command instructing the user device to join the conference session in active mode. 
However, Nelson discloses:
detecting, by the server, a topic of the conference session based on the audio of the conference session ([0021] speech recognition logic that processes first meeting content data to determine one or more corresponding agenda topics); 
identifying, based on an agenda of the conference session stored by the server, that the user is associated with the topic ([0147] agenda specifies topics to be addressed and wherein a user with the necessary permissions, such as the owner or host of the Code Review Meeting for the Pluto Project, may edit the information, and the information includes a control that allows a user to join the electronic meeting (i.e. user associated with the topic defined in the agenda) [0179-0181] suggested meeting participants may be determined based upon a wide variety of information and criteria, e.g. agendas); and 
in response to identifying that the user is associated with the topic ([0181] participants determined to be highly correlated to the attributes for an electronic meeting are selected as suggested meeting participants [0261] e.g. feedback from Marketing (i.e. users associated with Marketing)), andResponsePage 6 of 15Application No. 16/129,712 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sarkar-CSUDH-Boyer-Guthrie in view of Nelson 
Sarkar-CSUDH-Boyer-Guthrie-Nelson do not explicitly disclose:
Attorney Ref. 418049-01-US-NPtransmitting by the server, a command to the user device, the command instructing the user device to join the conference session in active mode.
However, Kelley discloses:
transmitting by the server ([0157] prospective participants with whom a conference may be automatically initiated [0154] by creating the requisite connections among the prospective conference participants via any suitable hardware, software, or any combination thereof; performed by a conference electronic communications exchange completion apparatus (i.e. server)), a command to the user device ([0157] e.g. conferencing in), the command instructing the user device to join the conference session in active mode ([0157] conferencing in prospective conference participants on an as-needed basis such as when input is required only for certain agenda topics, and the like).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sarkar-CSUDH-Boyer-Guthrie-Nelson in view of Kelley to have transmitted by the server over the out-of-band signaling channel a command to the user device as to instruct the device to join the conference in an active mode. One of ordinary skill in the art would have been motivated to do so to conference in prospective conference participants on an as-needed basis such as when input is required only for certain agenda topics (Kelley, [0157]).However
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar-CSUDH-Boyer-Guthrie-Shaffer further in view of Carlson et al. (US-10235129-B1) hereinafter Carlson.

The method of claim 1, as set forth above, further comprising: 
Sarkar-CSUDH-Boyer-Guthrie do not explicitly disclose:
receiving, by the server, a voice command issued by a second user in the conference session; 
parsing the voice command to determine a keyword included in the voice command; 
performing a look-up operation of the keyword to determine an identity of a participant associated with the keyword; and 
switching a mode of a user device of the participant from passive mode to active mode.
However, Shaffer discloses:
receiving, by the server, a voice command issued by a second user in the conference session ([col. 3, ls. 42-63] conference administrator operating device 14a monitors an audio conference using inband commands, voice commands, or other appropriate inband signaling [col. 4, ls. 32-56] conference administrator communicates a command, e.g. voice command, to bridge 12); and 
switching a mode of a user device of the participant from passive mode to active mode ([col. 8, ls. 36-54] bridge 12 enables previously disabled media associated with devices, e.g. device may rejoin the conference).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sarkar in view of Shaffer to have allowed administrative operators to have altered modes of participants. One of ordinary skill in the art would have been motivated to do so to direct the bridge to disable undesirable media (Shaffer, [col. 3, ls. 42-63]).
	Sarkar-CSUDH-Boyer-Guthrie-Shaffer do not explicitly disclose:
parsing the voice command to determine a keyword included in the voice command; 

However, Carlson discloses:
parsing the voice command to determine a keyword included in the voice command ([col. 10, ls. 42-col. 11, ls. 2] issuing the voice command, e.g. “Join Mike to the call”, wherein the remove service receives the audio signal and performs speech-recognition to identify the voice command and the referenced user, e.g. “Mike” (i.e. keyword)); 
performing a look-up operation of the keyword to determine an identity of a participant associated with the keyword ([col. 10, ls. 42-col. 11, ls. 2] identifying an entry for the referenced user in a contacts list);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Sarkar-CSUDH-Boyer-Guthrie-Shaffer in view of Carlson to have parsed a voice command to determine a keyword included in the voice command and determine an identity of a participant associated with the keyword. One of ordinary skill in the art would have been motivated to do so to allow users to issue a voice command requesting to join a device of another user to the communication (Carlson, [col. 2, ls. 6-24]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones et al. (US-20130198654-A1) SYSTEMS, METHODS, AND COMPUTER PROGRAMS FOR CONTROLLING A CONFERENCE INTERFACE WITHOUT JOINING AS A PARTICIPANT;
Jones et al. (US-20110268418-A1) RECORD AND PLAYBACK IN A CONFERENCE;
Narayanaswamy (US-8817801-B1) CONFERENCING AND MEETING IMPLEMENTATIONS WITH ADVANCED FEATURES;
Renner et al. (US-7567662-B1) CONFERENCE CALLS VIA ELECTRONIC MESSAGING INTERFACE;
Majors et al. (US-20060244818-A1) WEB-BASED CONFERENCING SYSTEM;
Westman et al. (US-20060235981-A1) PROVIDING A SECOND SERVICE TO A GROUP OF USERS USING A FIRST SERVICE;
Uchida et al. (US-20140150059-A1) CONFERENCE DATA MANAGEMENT;
Malegaonkar et al. (US-20140152757-A1) SYSTEM AND METHOD FOR DISTRIBUTING MEETING RECORDINGS IN A NETWORK ENVIRONMENT.
Weill Cornell Medicine, (2013), Zoom, Retrieved from https://its.weill.cornell.edu/sites/default/files/guides/how_to_set_your_default_video_setting_to_off.pdf
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex H. Tran/
Examiner, Art Unit 2453                                                                                                                                                                                         
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453